1. "It is unlawful for any person to knowingly permit or allow anyone to possess or locate on his premises any apparatus for the distilling or manufacturing of intoxicating liquors. The finding of any such apparatus upon a person's premises is prima facie evidence that the person in actual possession of the premises had knowledge of the existence of the apparatus upon the premises, and the burden of proof is upon him to show the want of such knowledge. Act of March 28, 1917 (Ga. L. Ex. Sess. 1917, p. 18, sec. 22)." Strickland v. State, 27 Ga. App. 321
(108 S.E. 124).
2. In the instant case, the undisputed evidence disclosed that part of an apparatus for the making of whisky was found on the defendant's premises, and that he was in actual possession of the premises; and the defendant in his statement to the jury admitted those facts, but asserted that he had no knowledge of the apparatus being on his land. The defendant failed to introduce any evidence to rebut the prima facie case against him, and his statement to the jury, that he did not know the apparatus was on his premises, was evidently rejected by them. The verdict having the approval of the trial judge, and being authorized by the evidence, and the motion for new trial being based upon the general grounds only, this court is without authority to interfere.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED APRIL 19, 1945.